 In the Mattel' OfSCULLY..TONES ANDCOMPANYandUNITED ELECTRICAL,RADIO AND MACHINE WORKERS OF AMERICA,LOCAL 1114, C. I.O.Case No. 13-R-."548.-Decided September ?8,1944Mr. John Harr ngton,of Chicago, Ill., for the Company.Messrs. Louis TorreandGordon A. Col2vell,of Chicago, Ill., for theUnion.Mr. Thomas A. Ricci,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Electrical, Radio and MachineWorkers of America, Local 1114, C. I. 0., herein called the Union,alleging that a question affecting commerce -had arisen concerning therepresentation of employees of Scully, Jones and Company, Chicago,Illinois, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeRobert T. Drake, Trial Examiner. Said hearing was held at Chicago,Illinois, on August 24, 1944.The Company and the Union appearedand participated.All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYScully, Jones and Company, an Illinois corporation, has its principalplace of business at Chicago, Illinois, where it is engaged in the manu-facture and sale of standard and special production tools.The value-of all materials received by the Company during the past year was in` 58 N L. R. B, No. 121.614 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDexcess of $50,000.The principal raw material used is steel, more than75 percent of which is shipped to the Company from points outsidethe State of Illinois.The value of the products manufactured annu-ally by the Company is in excess of $100,000, of which approximately75 percent is shipped to points outside the State of Illinois.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDUnited Electrical, Radio and. Machine Workers of America, Local1114, affiliated with the Congress of Industrial Organizations, is alabor organization admitting to membership employees of the Com-pany.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union asthe exclusive bargaining representative of certain of its employeesuntil the Union has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate)We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.TIIE APPROPRIA1 E UNITThe Union seeks a unit of all production and maintenance em-ployees of the Company, including key men, plant clerks, janitors,sweepers, inspectors, the watchman and the fireman, but excludingthe employees of the engineering department, the truck driver,,andall clerical and supervisory employees.The Company generally agreesthat such a unit would be appropriate, but, with regard to the em-ployee classifications set forth below, takes the position that the Boardshould determine whether these may properly be included in the unit.Key men:There are eight key men who work in the plant with theother production employees.They are more experienced workmen,who have, as one of them stated at the hearing, "the ability to tacklethe job and finish it without assistance of the foreman." They spend90 percent of their time doing regular production work and occa-sionallywatch over some other worker when the foreman is at ameeting.They have no authority to make effective recommendations'The Field Examiner repotted that the Union submitted 211 authorization cards, andthat theme are 326 employ ees in the unit petitioned for. SCULLY, JONES AND COMPANY613affecting the status of any employees.We shall include the key men inthe unit.zPlant Clerks:There are eight plant clerks who work in the plantwith the production employees.The record does not clearly set forththeir duties, but they are paid on an hourly basis, have the same con-ditions of work as production employees and are under the super-vision of the official in charge of the production department.Weshall include them in the unit.3The watchman:This employee does not wear a uniform, carries noarms and is neither militarized nor deputized.We shall include himin the unit.4Engineering Department employees:In this department there are,for the most part, technical workers.They occupy a separate partof the plant, use no production machines, and have an annual vacationplan different from that of the production employees.We shall ex-clude them from the unit .-5We find that all production and maintenance employees of theCompany, including key men, plant clerks, janitors, sweepers, inspec-tors, the watchman and the fireman, but excluding the employees ofthe engineering department, the truck driver, clerical employees, andall supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes' in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9(b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.The Company contends that part-time employees who have full-time jobs elsewhere should not be allowed to cast ballots.Since therecord shows that all part-time employees of the Company, regardlessof whether or not-they work full time elsewhere, have the same general2Key men,attend foremen'smeetings,but the record doesnot reveal the subject matterdiscussed at such meetingsThe Companypointsto the fact that inMatter of GoodmanManufactv,ing Company,No 13-R-2498,58 N L R B 531, the Unionsought toexclude key men having similar dutiesNevertheless,in that case,we included the keymen concerned8bfatter of Scrvei,Inc .58 N L R B. 54MaVer of Automatic Instrument Company,54 N L R R 4725The engineering department is composed of designers,checkers,draftsmen,tool engi-neers and file clerks whose clerical work is associated with the functions of the department. 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDconditions of employment as the Company's full-tune employees, weshall permit all, with the exception of the group hereinafter discussed,to participate in the choice of a collective bargaining representative.'There are a number of high school students who work during thesummer and are expected to return to school in September. TheUnion contends that they should participate in the election and theCompany that they should not.Were gard those students who intendto return.to school as having only a temporary employee status and findthat they do not have a sufficient interest in the selection of a repre-sentative for collective bargaining purposes to be eligible to vote.'DIRECTION OF ELECTIONBy,.virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Scully, Jones andCompany, Chicago, Illinois, an election by secret ballot shall be con`ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Thirteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringthe.said pay-roll period because they were ill or on vacation or tenm-porarlly laid off, -and Including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be represented byUnited Electrical, Radio and Machine Workers of America, Local1114, affiliated with the Congress- of Industrial Organizations, for the.purposes of collective bargaining.6Matte, of A? inow am! Companyt of I)elan,ared/b/o _1,0100?C) camel u 4,51N L I: I:28.-lfatle> of Newport Neal S7npbaildinaand DI it I)o(k Company57 N L It 11 10ai